DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “a set of remote index data”, “a set of remote connected vehicles”, and “a vicinity of the ego vehicle” in lines 1-2.  There is insufficient antecedent basis for each limitation in the claim.  It is indefinite if this is a new limitation or intended to refer to a previous recitation.
Claims 11 and 12 recite the limitation "a set of remote connected vehicles" in lines 2 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer to a previous recitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2020/0023839 to Yan.
As per claim 1, Yan discloses a method executed by a processor of an ego vehicle (Yan; At least the abstract), the method comprising:
analyzing sensor data to determine a driver behavior pattern responsive to in-lane interaction (Yan; At least paragraph(s) 51, 53, 55, and 70);
analyzing the sensor data to determine the driver behavior pattern responsive to out-lane interaction (Yan; At least paragraph(s) 51, 53, 55, and 70);
determining ego index data for an ego driver of the ego vehicle based on the in-lane interaction and the out-lane interaction (Yan; At least paragraph(s) 70; the vehicle determines a driving behavior model, i.e., index data, for the ego driver using the analyzed sensor data as discussed in paragraph(s) 51, 53, and 55);
retrieving a set of remote index data for a set of remote connected vehicles in a vicinity of the ego vehicle (Yan; At least paragraph(s) 60, 64, and 73);
determining a current driving context of the ego vehicle including current in-lane interaction and current out-lane interaction (Yan; At least paragraph(s) 76-78); and
causing an operation of at least one of the ego vehicle and one or more of the set of remote connected vehicles to be modified based on the ego index data, the set of remote index data, and the current driving context so that drivers of the ego vehicle and the set of remote connected vehicles are less likely to transition to unsafe behavior which satisfies a threshold for unsafety responsive to interaction with one another (Yan; At least paragraph(s) 60, 64, 69, 70, 73, 76, 77, 79, and 82).
As per claim 2, Yan discloses wherein in-lane interaction includes interaction with other vehicles driving in a same lane as the ego vehicle (Yan; At least paragraph(s) 53).
As per claim 3, Yan discloses wherein out-lane interaction includes interaction with other vehicles driving in a different lane as the ego vehicle (Yan; At least paragraph(s) 53).
As per claim 4, Yan discloses wherein the ego index data describes a digital model for the behavior of the ego driver responsive to static events and dynamic events in a roadway environment that includes the ego vehicle and other vehicles (Yan; At least paragraph(s) 53, 55, and 70).
As per claim 5, Yan discloses wherein an instance of remote index data describes a digital model for the behavior of a remote driver of a remote connected vehicle responsive to static events and dynamic events in a roadway environment that includes the remote connected vehicle and other vehicles (Yan; At least paragraph(s) 53 and 55).
As per claim 6, Yan discloses wherein the vicinity includes a range of 300 meters or less from the ego vehicle so that the ego vehicle modifies its operation responsive to remote connected vehicles that are up to 300 meters away from the ego vehicle (Yan; At least paragraph(s) 36 and 64, and figures 4-6).
As per claim 7, Yan discloses wherein the vicinity includes a range of 7 kilometers or less from the ego vehicle so that the ego vehicle modifies its operation responsive to remote connected vehicles that are up to 7 kilometers away from the ego vehicle (Yan; At least paragraph(s) 36 and 64, and figures 4-6).
As per claim 8, Yan discloses wherein retrieving a set of remote index data for a set of remote connected vehicles in a vicinity of the ego vehicle includes receiving a plurality of V2X messages from the set of remote connected vehicles that includes their plurality of instances of remote index data which are included in the set (Yan; At least paragraph(s) 29 and 69).
As per claim 9, Yan discloses wherein the set of remote index data includes four or more instances of remote index data corresponding to four or more different remote connected vehicles that are within the vicinity of the ego vehicle (Yan; At least paragraph(s) 69 and 73; the transmitted driving behavior models include all vehicles within proximity of the vehicle and would include four vehicles if four vehicles were nearby).
As per claim 10, Yan discloses wherein the sensor data includes ego sensor data recorded by a sensor set of the ego vehicle (Yan; At least paragraph(s) and 37-42, 50, 51, 53, and 70).
As per claims 13-19 and 20, Yan discloses the system and computer program product for carrying out the method of claims 1-7 (Yan; At least paragraph(s) 3-5).  Therefore, claims 13-19 and 20 are rejected using the same citations and reasoning as applied to claims 1-7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of U.S. Patent Application Publication 2021/0070286 to Green et al.
As per claim 11, Yan discloses receiving sensor data to create or update driving behavior models of a vehicle and transmitting information via a vehicle-to-vehicle communication (Yan; At least paragraph(s) 14 and 18), but does not explicitly disclose using sensor data from other vehicles to create the driving behavior model, i.e., wherein the sensor data includes remote sensor data recorded by a sensor set of a set of remote connected vehicles, wherein the ego vehicle receives the remote sensor data via vehicle-to-vehicle communication with the set of remote connected vehicles.
However, the above features are taught by Green (Green; At least paragraph(s) 13, 14, and 17-20).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Green into the invention of Yan with the motivation of simple substitution of one known element for another to obtain predictable results. Using data from one place or another to create a driving behavior model would be within the skill of the art.  Using data from surrounding vehicles would provide additional and more varied information that could result in better and more thorough driving behavior models.  
As per claim 12, Yan discloses wherein the sensor data includes both ego sensor data recorded by a sensor set of the ego vehicle (Yan; At least paragraph(s) 50-55), but does not explicitly disclose and remote sensor data recorded by a sensor set of a set of remote connected vehicles.
However, the above features are taught by Green (Green; At least paragraph(s) 13, 14, and 17-20).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Green into the invention of Yan with the motivation of simple substitution of one known element for another to obtain predictable results. Using data from one place or another to create a driving behavior model would be within the skill of the art.  Using data from surrounding vehicles would provide additional and more varied information that could result in better and more thorough driving behavior models.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669